
	
		II
		109th CONGRESS
		2d Session
		S. 3757
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Obama (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 950 Missouri Avenue in East St. Louis, Illinois, as the
		  Katherine Dunham Post Office Building.
	
	
		1.Katherine Dunham Post Office
			 Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 950 Missouri Avenue in
			 East St. Louis, Illinois, shall be known and designated as the Katherine
			 Dunham Post Office Building.
			(b)ReferenceAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Katherine Dunham Post Office
			 Building.
			
